           Case 20-20875-CMB                               Doc 12         Filed 04/03/20 Entered 04/03/20 14:06:00                       Desc Main
                                                                         Document     Page 1 of 23




 Fill in this Information to identify the case:
 Debtor name               Nash Build mg Company

 United States Bankruptcy Court for the:                 WESTERN DISTRICT OF PENNSYLVANIA

 Case number         (it known)      20-20875
                                                                                                                                    C Check if this is an
                                                                                                                                      amended filing


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12115

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
              —




connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 yearn, or both. 18 U.S.C. 152,1341,
1519, and 3571.


                  Declaration and signature


        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
        individual serving as a representative of the debtor in this case.

        I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

         •           Schedule NB: Assets—Real and Persona) Property (Official Form 206NB)
         •           ScheduleD: Creditors Who Have Claims Secured by Prope fly (Official Form 206D)
         •           Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 206E/F)
         •           Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
         •           Schedule H: Codebtors (Official Form 2061-1)
         •           Summary of Assets and Liabilities for Non-Individuals (Official Form 2O6Sum)
         C           Amended Schedule
         C           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Am Not Insiders (Official Form 204)
         0           Other document that requires a dedaration

        I declare under penalty of perjury that the foregoing is true and correct.

         Executed on              April 3, 2020                          Xis/Monroe Nash
                                                                          Signature of individual signing on behalf of debtor

                                                                           Monroe Nash
                                                                           Printed name

                                                                           Manager
                                                                           Position or relationship to debtor




Official Form 202                                                 Declaration Under Penalty of Perjury for Non-Individual Debtors
Software copyright   (C)   1996-2019 Best Case, LLC -wn. beetcase corn                                                                          Best Case Bankruptcy
          Case 20-20875-CMB                        Doc 12         Filed 04/03/20 Entered 04/03/20 14:06:00       Desc Main
                                                                 Document     Page 2 of 23
 Fill in this information to identify the case:
 Debtor name           Nash Building Company

 United States Bankruptcy Court for the:         WESTERN DISTRICT OF PENNSYLVANIA

 Case number     (if   known)   20-20875
                                                                                                            C Check if this is an
                                                                                                              amended filing



Official Form 2O6Sum
Summary of Assets and Liabilities for Non-Individuals                                                                            1 2/1 5

tflit        Summary of Assets


 1.    Schedule NB: Assets-Real and Personal Property (Official Form 206N8)

        la, Real property:
            Copy line 88 from Schedule .4B                                                                       $                    0.00

        lb. Total personal property:
            Copy line D1A from Schedule NB                                                                       $             57,301.00

        it. Total of all property:
            Copy line 92 from Schedule .4’s                                                                      $             57,301.00


iiwa Summary of Liabilities


 2.     ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 206D)
        Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D                            12,000.00


 3.     Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 206E1F)

        3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule ElF                                       $                    0.00

        3b. Total amount of claims of nonpdodty amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule ElF                                  421,574.50


 4.    Total liabilities
       Lines 2 + 3a + 3b                                                                                     5            433,574.50




 Official Form 2O6Sum                               Summary of Assets and Liabilities for Non-individuals                         page 1
Software Copyright (c) 1996.2019 Best Case, LIC nv bestoasecom
                                            -                                                                        Best Case Bankruptcy
            Case 20-20875-CMB                          Doc 12         Filed 04/03/20 Entered 04/03/20 14:06:00                            Desc Main
                                                                     Document     Page 3 of 23
 Fill in this information to identify the case:
 Debtor name          Nash Building Company

 United States Bankruptcy Court for the:             WESTERN DISTRICT OF PENNSYLVANIA

 Case number        (if known)   20-20875
                                                                                                                                   C Check if this is an
                                                                                                                                         amended filing



Official Form 206NB

Schedule AIB: Assets                          -  Real and Personal Property                                                             12115
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor’s own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. in Schedule AIB, list any executory contracts
or unexpired leases. Also list them on Schedule 0: Executory Contracts and Unexpired Leases (Official Form 205G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form, At the top of any pages added, write
the debtor’s name and case number (if known), Also identify the form and line number to which the additional information applies, If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part I through Part II, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category, List each asset only once. in valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
  --          Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       DNo. GotoPart2.
       • Yes Fill in the information below.
       All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                         debtors interest

 3.          Checking, savings, money market, or financial brokerage accounts (Identify all)
             Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                              number


             3.1.    PNC Bank                                               Checking                          3917                                        $301.00



 4.          Other cash equivalents (Identify all)

 5.          Total of Part I.                                                                                                                       $301.00
             Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

iiiwa Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       I No. Go to Part 3.
       C Yes Fill in the information below.

1F1W        Accounts receivable
10. Does the debtor have any accounts receivable?

       •No. GotoPart4.
       C Yes Fill in the information below.

IFnt         Investments
13. Does the debtor own any investments?

       • No. Go to Part 5.
       C Yes Fill in the information below.
Official Form 206NB                                           Schedule NB Assets   -   Real and Personal Property                                           page 1
Software copyright (c) 1996.2019 Best Case! LIC -waw bestcase corn                                                                               Beat case Bankruptcy
            Case 20-20875-CMB                        Doc 12         Filed 04/03/20 Entered 04/03/20 14:06:00                       Desc Main
                                                                   Document     Page 4 of 23
 Debtor          Nash Building Company                                                           Case number (if known) 20-20875
                 Name



trii.a Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       • No. Go to Part 6.
       D Yes Fill in the information below,


1F111        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       • No. Go to Part 7.
       C Yes Fill in the information below.


I1it         Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

       • No. Go to Part 8.
       C Yes Fill in the information below.

IFTit        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

       C No. Go to Part 9.
       • Yes Fill in the information below.

             General descriptIon                                               Net book value of           Valuation method used   Current value of
             Include year, make, model, and identificalion numbers             debtors interest            for current value       debtor’s interest
             (i.e., yIN, HIN, or N-number)                                     (Where available)

 47.         Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.         Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
             floating homes, personal watereraft, and fishing vessels

 49.         Aircraft and accessories


 50.         Other machinery, fixtures, and equipment (excluding farm
             machInery and equipment)
             2017 Bobcat MT55                                                                  $0.00                                         $12,000.00




 51.         TotalofPart8.                                                                                                               $1 2,000.00
             Add lines 47 through 50. Copy the total to line 87.

 52.         Is a depreciation schedule available for any of the property listed In PartB?
             • No
             C Yes
 53.         Has any of the property listed In Part          been appraised by a professional within the last year?
             • No
             C Yes
IW           Real property
54. Does the debtor own or tease any real property?


Official Form 206NB                                         Schedule NB Assets     -   Real and Personal   Property                                   page 2
Software Copyright Ic) 1996-2019 Best Case, LLC www bestcase.com                                                                          Best Case   Bankruptcy
            Case 20-20875-CMB                                   Doc 12         Filed 04/03/20 Entered 04/03/20 14:06:00                 Desc Main
                                                                              Document     Page 5 of 23
 Debtor          Nash Building Company                                                                Case number (If known) 20-20875
                 Name

       •No. GotoPartlO.
       C Yes Fill in the information below.

IFiitiI      Intangibles and Intellectual property
59. Does the debtor have any Interests in intangIbles or intellectual property?

       •No. GotoPadil.
       C Yes Fill in the information below.


Ifl              All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

       DM0, GotoPadl2.
       • Yes Fill in the information below.

                                                                                                                                        Current value of
                                                                                                                                        debtors interest


 71.         Notes receivable
             Description (include name of obligor)

 72.         Tax refunds and unused net operating losses (NOLs)
             Description (for example, federal, state, local)

 73.         Interests in insurance policies or annuities

 74.         Causes of action against third parties (whether or not a lawsuit
             has been filed)
             cause or action for non-payment against Robert H.
             Wyche; subject to counter-claim                                                                                                       $45,000.00
             Nature of claim            breach of contract
             Amount requested                             $45,000.00



 75.         Other contingent and unliquldated claims or causes of action of
             every nature, including counterclaims of the debtor and rights to
             set oft claims

 76.         Trusts, equitable or future interests in property

 P.          Other property of any kind not already listed Examples: Season tickets,
             country club membership
                                                                                                                                 I
 78.         Total of Part 11.                                                                                                                 $45,000.00
             Add lines 71 through 77. Copy the total to line 90.

 79.         Has any of the property lIsted in Part 11 been appraised by a professional within the last year?
             • No
             C   Yes




Official Form 2OSNB                                                     Schedule NB Assets Real and Personal Property
                                                                                           -                                                             page 3
Software copyright   (C)   1995.2019 Best Case, LLC   .   Mw   testca5e.com                                                                    Best Case Bankruptcy
           Case 20-20875-CMB                          Doc 12         Filed 04/03/20 Entered 04/03/20 14:06:00                                Desc Main
                                                                    Document     Page 6 of 23
 Debtor          Nash Building Company                                                           Case number          (l(kncwn)   20-20875
                 Na me


iva Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                Current value of                   Current value of real
                                                                                      personal property                  property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part I                                                                            $301.00

 81. Deposits and prepayments. Copy line 9, PM 2.                                                         $0.00

 82. Accounts receivable. Copy line 12, Pad 3.                                                        $0.00

 83. Investments. Copy line 17, PM 4.                                                                 $0.00

 84.   Inventory. Copy line 23, PadS.                                                                 $0.00

 85.   FarmIng and fishing-related assets. Copy line 33, Pad 6.                                       $0.00

 86. Office furniture, fixtures, and equipment; and collectlble5.
     Copy line 43, Pan 7.                                                                             $0.00

 87. Machinery, equipment, and vehIcles. Copy line 51, Pad 8.                                    $12,000.00

 88. Real property. Copy line 56, Pan 9                                                                                                           $0.00

 89. Intangibles and intellectual property. Copy line 66, PM 10.                                      $0.00

 90. All other assets. Copy line 78, Part 11.                                                    $45,000.00

 91. Total. Add lines 80 through 90 for each column                                           $57,301.00          +   91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91 a+91 b=92                                                                 I               $57,301.00




Official Form ZO6NB                                          Schedule NB Assets   -   Real and Personal Property                                             page 4
Software Copyri9ht (e) 1996-2019 nest Case, LLC www.bestcase corn
                                              -                                                                                                    neat Case nsnkruptcy
           Case 20-20875-CMB                            Doc 12         Filed 04/03/20 Entered 04/03/20 14:06:00                                  Desc Main
                                                                      Document     Page 7 of 23
 Fill In this information to identify the case:
 Debtor name            Nash Building Company

 United States Bankruptcy Court for the:              WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)            20-20875
                                                                                                                                          9 Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12115
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtors property?
      C   No. Check this box and submit page 1 of this form to the court with debtors other schedules. Debtor has nothing else to report on this form.
      • Yes. Fill in all of the information below.

ITh           List Creditors Who Have Secured Claims
                                                                                                                      Column A                    Co/umn B
 2 List in alphabetical order all creditors who have secured claims, IF a creditor has more than one secured
 claim, list the cred;tor separately for each claim.                                                                  Amount of claim             Value of collateral
                                                                                                                                                  that supports this
                                                                                                                      Do not deduct the value     claim
                                                                                                                      of coliateral.
‘ill Wells Fargo                                       Describe debtors property that Is subject to a lien                       $12,000.00             $12,000.00
        Cred.:ors Name                                 2017 Bobcat MTS5
        620 Montgomery Street
        San    Francisco,          CA




        941014000
        CredIors ma l:”g address                       Describe the lien

                                                       Is the creditor an insider or related party?
                                                        I   No
        Creditor, email address,   if known             C  Yes
                                                       is anyone else liable on this claim?
        Date debt was Incurred                          C No
                                                        • Yes. Fill out Schedule H: Codebfors (Official Form 20611)
        Last 4 dIgits of account number

        Do multiple credItors have an                  As of the petition filing date, the claim Is:
        interest In the same property?                 Check all mat apply
        • No                                           C Contingent
        C Yes. Speci’ each creditor,                   I lirlquidaled
        including this creditor and its relative       9
        priority.



 a. Total of the dollar amounts from Part I, column A, IncludIng the amounts from the AdditIonal Page, If any.                   $1 2,000.00

imta List Others to Be Notified for a Debt Already Listed in Part I
 List In alphabetical order any others who must be notified for a debt already listed In Part 1. Examples of entItles that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed In Part I, do not fill out or submit this page. If additional pages are needed copy this page.
         Name and address                                                                                      On which line in Part I did      Last4 digits of
                                                                                                               you enter the related creditor?  account number for
                                                                                                                                                this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 1
Software Copyright   Ic) 1996.2019 Deal Case, LLC -wnc.beslcase.com                                                                                      Best Case Bankruptcy
           Case 20-20875-CMB                          Doc 12       Filed 04/03/20 Entered 04/03/20 14:06:00                                          Desc Main
                                                                  Document     Page 8 of 23
 Fill in this Information to identify the case:
 Debtor name         Nash Building Company

 United States Bankruptcy Court for the:             WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)          20-20875
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing

Official Form 206E1F
Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part I for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result In a claim. Also list executory contracts on Schedule NB: Assets - Real and
Personal Property (Official Form 206A1B) and on Schedule G: Executo,y Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts I and
2 In the boxes on the left, if more space is needed for Part I or Part 2, fill out and attach the Additional Page of that Part included in this form.

IFTTa List All Creditors with PRIORITY Unsecured Claims

       I. Do any creditors have priority unsecured claims? (See 11 USC. § 607).

          • No. Go to Part 2.

          O Yes, Go to line 2.

LFmWp List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fifl
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of cialm

 3.1       Nonprlority credlto?s name and mailing address                    As of the petition flung date, the ciaim is: check al/that apply.                   Unknown
           Internal Revenue Service                                           C Contingent
           PC Box 7346                                                        I Unliquidated
           Philadelphia, PA 19101
                                                                              I   Disputed
           Date(s) debt was incurred   —

                                                                             Basis forthe claim:
           Last 4 digIts of account number_                                                         —




                                                                              Is the claim subject to offset? I No      C Yes

           Nonpriority creditors name and mailing address                    As of the petition filing date, the claim Is: Checkoff that apply.                  $4,000.00
           Kenyon Roofing                                                     C Contingent
           608 Ohio River Blvd                                                I Unliquidated
           Avalon, PA 15202                                                   C   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:   —



           Last 4 digIts of account number_
                                                                             Is the claim subject to offset? I No       C Yes

           Nonpriority creditors name and mailing address                    As of the petition filing date, the claim is: Check all That apply.                $23,000.00
           Knickerbocker, Russell                                             C Contingent
           4759 Campbells Run Road                                            • Unliquidated
           Pittsburgh, PA 15206
                                                                              I Disputed
           Date(s) debt was incurred   —



                                                                             Basis for the claim:
           Last 4 digits of account number       —                                                  —




                                                                             Is the claim subject to offset?   I   No   C Yes
 3.4      J Nonpriority credito?s name and mailing address                   As of the petition filing date, the claim Is: Check all that apply.                $30,000.00
           Liberty Mutual Insurance                                           C   Contingent
           175 Berkeley Street                                                • Unliquidated
           Boston, MA 02116
                                                                              I   Disputed
           Date(s) debt was incurred   —



                                                                             Basis for the claim:
           Last 4 digIts of account number_                                                         —




                                                                             Is the claim subject to offset?   I   No   0   Yes




Official Form 206E/F                                       Schedule ElF: Creditors Who Have Unsecured Cialms                                                        page I of 2
Software copyright (c) 1996-2019 nest Case. LLC ww bestcase.com
                                             -                                                             20346                                            Boat case Bankruptcy
           Case 20-20875-CMB                                     Doc 12         Filed 04/03/20 Entered 04/03/20 14:06:00                                             Desc Main
                                                                               Document     Page 9 of 23
 Debtor        Nash Building Company                                                                               Case number      (Jknown)        20-20875
              Name
           Nonpriority creditor’s name and mailing address                             As of the petition filing date, the claim is:    Check allIhaI apply.                        Unknown
           Occupational Safety & Health Rev. Comm.                                      C Contingent
           1120 20th Street, N.W. Ninth Floor                                           • Unliquidated
           Washington, DC 20036-3457
                                                                                        • Disputed
           Date(s) debt was Incurred        —



                                                                                        Basis forthe claim:
           Last 4 digits of account number_                                                                   —




                                                                                        Is the claim subject to offset?     • No    C Yes

 3.6       Nonpriority creditor’s name and mailing address                             As of the petition filing date, the claim is:    Check alIthat apply                        Unknown
           Pennsylvania Department of Revenue                                           C Contingent
           Department 280946                                                            • uniiquiate
           Harrisburg, PA 17128
                                                                                        • Disputed
           Date(s) debt was Incurred        —




                                                                                       Basis for the claim:
           Last 4 digits of account numbar_                                                                    —




                                                                                        Is the claim subject to offset?     • No    C Yes

j 3.7    ) Nonpriority creditor’s name and mailing address                             As of the petition filing date, the claim is:    Check all that apply.                 $359,890.04
           Robert H. Wyche                                                             C Contingent
           300 Liberty Avenue, Apt. 1520                                                • uniiquiate
           Pittsburgh, PA 15222
                                                                                        • Disputed
           Date(s) debt was incurred        —



                                                                                       Basis for the claim:
           Last 4 digits of account number_                                                                   —




                                                                                       Is the claim subject to offset?      • No    C Yes

_______
           Nonpriority creditor’s name and mailing address                             As of the petition filing date, the claim is:    Check aft that apply                       SI 851.46
           Sewickley Construction Products                                             C Contingent
           102 Turkeyfoot Road                                                          • uniquiate
           Sewickley, PA 15143                                                         C D:sputed
           Date(s) debt was incurred
                                                                                       Basis forthe claim:_
           Last 4 digits of account number_
                                                                                        Is the claim subject to offset?     • No    C Yes

_______
           Nonpriority creditor’s name and mailing address                             As of the petition filing date, the claim is:    Check aft that apply                        $2,833.00
           Sherwin Williams                                                             C Contingent
           101 W. Prospect Ave. N.W.                                                    • uniiquiate
           Cleveland, OH 44115                                                          U   Disputed
           Date(s) debt was incurred
                                                                                       Basis for the claim:   —



           Last 4 digits of account number
                                                                                        s ihe daim subect to offset?        • No    C Yes


iFThW List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Pans 1 and 2, Examp!es of er,tibes that may be isted are collection agencies.
   assignees of ctaims listed above, and attomeys for unsecared creditors

   II no others need to be notified for the debts listed in Pafls I and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

          Name and mailing address                                                                                 On which line in Pafti or Pan 2 is the             Last 4 digIts of
                                                                                                                   related creditor (if any) listed?                  account number, if
                                                                                                                                                                      any

IMit          Total Amounts of the Priority and Nonpriority Unsecured Claims
5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                    Total of claim amounts
 5a. Totai claims from Pan I                                                                                          Sa.       $                              0.00
 5b. Total claims from Pan 2                                                                                          Sb.   +   $                        421,574.50
 Sc. Total of Parts I and 2
     Lines 5a + 5b = 50.                                                                                              50.       $                              421,574.50



Official Form 206 ElF                                                   Schedule ElF: Creditors Who Have Unsecured Ciaims                                                            Page 2 of 2
Software Copyright ici 1996-2019   Seat Caae,   LLC   -   www   besicase.com                                                                                                Seat   Case   Oanknptcy
           Case 20-20875-CMB                          Doc 12      Filed 04/03/20 Entered 04/03/20 14:06:00                        Desc Main
                                                                Document      Page 10 of 23
 Fill In this Information to Identify the case:
 Debtor name          Nash Building Company

 United States Bankruptcy Court for the:             WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)           20-20875
                                                                                                                            Q Check if this is an
                                                                                                                              amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
      • No. Check this box and file this form with the debtors other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule NB: Assets Real and Personal
                                                                                                                 -                               Property
(Official Form 206N8).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

  2.1       State what the contract or
            lease is for and the nature
            of the debtor’s interest

               State the term remaining

             List the contract number of
              any government contract


  2.2       State what the contract or
            lease is for and the nature
            of the debtor’s interest

               State the term remaining

             List the contract number of
              any government contract


  2.3       State what the contract or
            lease is for and the nature
            of the debtor’s interest

               State the term remaining

             List the contract number of
              any government contract


 2.4        State what the contract or
            lease is for and the nature
            of the debtor’s interest

              Stale the term remaining

             List the contract number of
              any government contract




Official Form 206G                                  Schedule G: Executory Contracts and Unexpired Leases                                       Page 1 of I
Software copyright (c) 1996-2019 Best Case,   ticS www bostcase corn                                                                     Best Caee Bankruptcy
          Case 20-20875-CMB                         Doc 12          Filed 04/03/20 Entered 04/03/20 14:06:00                    Desc Main
                                                                  Document      Page 11 of 23
 Fill In this Information to identify the case:
 Debtor name         Nash Building Company

 United States Bankruptcy Court far the:           WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)        20-20875
                                                                                                                          Q Check if this is an
                                                                                                                            amended filing

Official Form 206H
Schedule H: Your Codebtors                                                                                                                          12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

 D No. Check this box and submit this form to the court with the debtors other schedules. Nothing else needs to be reported on this form.
 • Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules 0-S. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed, lithe codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                       Column 2: Creditor



             Name                               Mailing Address                                 Name                           Check all schedules
                                                                                                                               that apply:

    2.1      Monroe Nash                        301 Kenney Drive                                Wells Fargo                     •   D       2.1
                                                Sewickley, PA 15143                                                             Q ElF




    2.2      Monroe Nash                        301 Kenney Drive                                Internal Revenue               D D
                                                Sewickley, PA 15143                             Service                        • ElF          3.1
                                                                                                                               CG




    2.3      Monroe Nash                        301 Kenney Drive                                Pennsylvania                   D D
                                                Sewickley, PA 15143                             Department of                  • ElF          3.6
                                                                                                Revenue
                                                                                                                                 G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright Cc) 1996.2019 Best case, LLC yv.bestcase.com
                                            .                                                                                           Bess Case Bankruptcy
           Case 20-20875-CMB                                 Doc 12         Filed 04/03/20 Entered 04/03/20 14:06:00                             Desc Main
                                                                          Document      Page 12 of 23



 Fill In this information to identify the case:
 Debtor name          Nash Building Company

 United States Bankruptcy Court for the:                   WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)          20-20875
                                                                                                                                           Q   Check if this is an
                                                                                                                                               amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                             04119
The debtor must answer every question. if more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
wrIte the debtor’s name and case number (if known).

IFT           Income

1. Gross revenue from business

       C   None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                            Sources of revenue                      Gross revenue
       which may be a calendar year                                                                    Check all that apply                    (before deductions and
                                                                                                                                               exclusions)

       From the beginning of the fiscal year to filing date:                                           • Operating a business                                $3,000.00
       From 1101/2020 to Filing Date
                                                                                                          Other


       For prior year                                                                                  I Operating a business                             $339,200.00
       From 1/01/2019 to 12/31/2019
                                                                                                       D Other

       For year before that:                                                                           I Operating a business                             $621,063.00
       From 1/0112018 to 12/3112018
                                                                                                       C Other operations
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      C None.

                                                                                                       Description of sources of revenue       Gross revenue from
                                                                                                                                               each source
                                                                                                                                               (before deductions and
                                                                                                                                               exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2020 to Filing Date                                                                   settlement of litigation                              $3,000.00


Iiwa List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
    filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4101/22
    and every 3 years after that with respect to cases filed on or after the date of adjustment.)




Official Form 207                                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page I
software Copyright (c) 1996-2019 SesI case! LLC   -   wM   bestcase.com                                                                                 Seat Case Bankruptcy
           Case 20-20875-CMB                               Doc 12         Filed 04/03/20 Entered 04/03/20 14:06:00 Desc Main
                                                                        Document      Page 13 of 23
 Debtor       Nash Building Company                                                            Case number o hnown 20-20875




      • None.

       Creditor’s Name and Address                                               Dates                 Total amount of value          Reasons for payment or transfer
                                                                                                                                      Check all that apply
4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers! including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      • None.

       insider’s name and address                                               Dates                  Total amount of value          Reasons for payment or transfer
       Relationship to debtor

5.   Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
     a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      • None

       Creditor’s name and address                                  Describe of the Property                                        Date                    Value of property

6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

      • None

       Creditor’s name and address                                  Description of the action creditor took                         Date action was                    Amount
                                                                                                                                    taken

tniea Legal Actions or Assignments

7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
     in any capacity—within 1 year before filing this case.

      C None.
               Case title                                           Nature of case              Court or agency’s name and                 Status of case
               Case number                                                                      address
       7,1.    Robert H. Wyche vs. Nash                             Breach of                   Allegheny County Court of                  • Pending
               Building Company                                     Contract                    Common Pleas                               C On appeal
               GD-17-017489                                                                     414 Grant Street, 1st Floor
                                                                                                                                           C Concluded
                                                                                                Pittsburgh, PA 15219

       7.2.   Nash Building Company vs.                             Breach of                   Allegheny County Court of                  C Pending
              Ulrich Krauskoff                                      Contract                    Common Pleas                               C On appeal
              AR-19-003605                                                                      414 Grant Street, 1st Floor                S Concluded
                                                                                                Pittsburgh, PA 15219


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      • None


Iumra Certain Gifts and Charitable Contributions

Official Form 207                                        Statement of Financial Affairs for Non-IndivIduals Filing for Bankruptcy                                         page 2
Software Ccpight Ic) 1996-2019 Best case, LLC   .y,’yy   bsstcase.com                                                                                         Best Case Bankruptcy
           Case 20-20875-CMB                        Doc 12            Filed 04/03/20 Entered 04/03/20 14:06:00                                   Desc Main
                                                                    Document      Page 14 of 23
 Debtor         Nash Building Company                                                                       Case number   ru known)   20-20875


9. LIst all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient Is less than $1,000

      • None

                Recipient’s name and address                      Description of the gifts or contributions                Dates given                           Value

Iwmi—a Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      I None

        Description of the property lost and                  Amount of payments received for the loss                     Dates of loss           Value of property
        how the loss occurred                                                                                                                                   lost
                                                              If you have received payments to cover the loss, for
                                                              example, from insurance, government compensation, or
                                                              tort liability, list the blat received.
                                                                  List unpaid claims on Official Form 1O6NB (Schedule
                                                              A’E: Assets    —   Real and Personal Property).

1FTh1           Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

      C None.
                 Who was paid or who received                       If not money, describe any property transferred             Dates               Total amount or
                 the transfer?                                                                                                                                value
                 Address
        11.1.    Robert 0 Lampl Law Office
                 Benedum Trees Building
                 223 Fourth Avenue, 4th Floor                                                                                   September
                 Pittsburgh, PA 15222                               Attorney Fees                                               17, 2019                  $5,000.00

                 Email or website address
                 rlampl@lampllaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor isa beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      • None.

       Name of trust or device                                      Describe any property transferred                   Dates transfers             Total amount or
                                                                                                                        were made                             value

13, Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person. other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      C None.
                Who received transfer?                        Description of property transferred or                      Date transfer             Total amount or
                Address                                       payments received or debts paid in exchange                 was made                            value


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software copyright cl 1996-2019 Best Case, LLC w, bestcase corn
                                            -
                                                                                                                                                     Best Case Bankruptcy
            Case 20-20875-CMB                         Doc 12          Filed 04/03/20 Entered 04/03/20 14:06:00                               Desc Main
                                                                    Document      Page 15 of 23
 Debtor      Nash Building Company                                                                      Case number (fknovw,) 20-20875


             Who received transfer?                             Description of property transferred or                   Date transfer            Total amount or
             Address                                            payments received or debts paid In exchange              was made                           value
        13.1 Monroe Nash
             301 Kenney Drive                                                                                            January 21,
             Sewickley, PA 15143                                2006 Ford Expedition with 180000 miles                   2020                           $3,000.00

               Relationship to debtor
               member


•F1it Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


        • Does not apply

                 Address                                                                                                  Dates of occupancy
                                                                                                                          From-To

tFM:a Health Care Bankruptcies

15. Health Care bankruptcies
    is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or tieating injury, deformity, or disease! or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

        •   No.GotoPart9.
        0   Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

Iiflhlp Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

        •No.
        0 Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

        •   No.GotoPartlO.
        o   Yes. Does the debtor serve as plan administrator?


inau Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

1 B. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold.
    moved, or transferred?
    include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

        • None
                 Financial institution name and                 Last 4 digits of         Type of account or           Date account was               Last balance
                 Address                                        account number           Instrument                   closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this

Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (°i 1996-2019 Best Case, Lic -vw besicase corn                                                                                  Best Case Bankruptcy
            Case 20-20875-CMB                           Doc 12         Filed 04/03/20 Entered 04/03/20 14:06:00                                  Desc Main
                                                                     Document      Page 16 of 23
   Debtor       Nash Building Company                                                                     Case number     fdkncwii)   20-20875


      case.


        • None

          Depository Institution name and address                     Names of anyone with                  Description of the contents             Do you still
                                                                      access to It                                                                  have it?
                                                                      Address
 20. Off-premises storage
     List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
      which the debtor does business.


        • None

        Facility name and address                                     Names of anyone with                  Description of the contents             Do you still
                                                                      access to it                                                                  have it?

 iFmai Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
     not list leased or rented property.

      • None


 IThtfr Details About Environment information

 For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
      medium affected (air. and, water, or any other medium).

       Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the deblor formerly
       owned, operated, or utilized.

       Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
       similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental iaw? include settlements and orders.

       •      No.
       D      Yes. Provide details below.

       Case title                                                     Court or agency name and             Nature of the case                      Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or In violation of an
    environmental law?

      •       No.
      o       Yes. Provide details below.

       Site name and address                                          Governmental unit name and               Environmental law, if known         Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

      •       No.
      C       Yes, Provide details below.

       Site name and address                                          Governmental unit name and               Environmental law, If known         Date of notice
                                                                      address

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      pageS
Software copyright (c) 1596-2C19 Oest Case, LLC ‘*ww bestease corn                                                                                  OOst   Case Bankwplcy
           Case 20-20875-CMB                   Doc 12       Filed 04/03/20 Entered 04/03/20 14:06:00                                    Desc Main
                                                          Document      Page 17 of 23
  Debtor       Nash Building Company                                                             Case number    (ifkncwn)   20-20875


 ItFTTIIc Details About the Debtor’s Business or Connections to Any Business

 25. Other businesses in which the debtor has or has had an Interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within S years before filing this case.
     Include this information even if already listed in the Schedules.

      • None

    Business name address                             Describe the nature of the business              Employer Identification number
                                                                                                       Do not include Social Security number or TIN.

                                                                                                       Dates business existed
 26. Books, records, and financial statements
     26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          C None
       Name and address                                                                                                                Date of service
                                                                                                                                       From-To
      26a.1,       Randall K. Grace                                                                                                    July 2019 through
                   7100 North High Street                                                                                              Present
                   Columbus, OH 43085

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a finandal statement
         within 2 years before filing this case.

           • None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           C   None

      Name and address                                                                               If any books of account and records are
                                                                                                     unavailable, explain why
      26c.1.      Monroe Nash
                  301 Kenney Drive
                  Sewickley, PA 15143

    26d, List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           • None

      Name and address

27. InventorIes
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

     •     No
     C     Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                   Date of inventory      The dollar amount and basIs (cost, market,
               Inventory                                                                                    or other basis) of each Inventory
28. List the debtor’s officers, directors, managing members, general partners, members In control, controlling shareholders, or other people
    in control of the debtor at the tIme of the filing of this case.

      Name                                    Address                                             Position and nature of any                  % of interest, If
                                                                                                  interest                                    any
      Monroe Nash                             301 Kenney Drive                                    sole member                                 100
                                              Sewickley, PA 15143



29. Within 1 year before the filing of thIs case, did the debtor have officers, directors, managing members, general partners, members in
Official Form 207                                  5tatement of Financial AffaIrs for Non-Individuals Filing for Bankruptcy                  pageS
Software copyright fe) 1996.2019 Best Case, LLc www testcase corn
                                       .
                                                                                                                                 Best case Bankruptcy
              Case 20-20875-CMB                                Doc 12          Filed 04/03/20 Entered 04/03/20 14:06:00                               Desc Main
                                                                             Document      Page 18 of 23
     Debtor        Nash Building Company                                                                          Case number    fdMon     20-20875


       control of the debtor, or shareholders In control of the debtor who no longer hold these positlons7


        SNo
        ID        Yes. Identify below.


 30. Payments, distributions, or withdrawals credited or given to insiders
     Wtthin 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
       loans, credits on loans, stock redemptions, and options exercised?

        ID        No
        •         Yes. Identify below.

                    Name and address of recipient                          Amount of money or descrIption and value of             Dates              Reason for
                                                                           property                                                                   providing the value
           30,1     Monroe Nash
                    301 Kenney Drive                                                                                              316119 through
                    Sewickley, PA 15143                                    $17,775                                                31612020            compensation

                    Relationship to debtor
                    sole member


 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

        •         No
        ID        Yes. Identify below.

      Name of the parent corporatIon                                                                                    Employer Identification number of the parent
                                                                                                                        corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

        •         No
        ID        Yes. Identify below.

      Name of the pension fund                                                                                         Employer Identification number of the parent
                                                                                                                       corporation
ITt                Signature and Declaration

       WARNING Bankruptcy fraud is a serious crime. Making a false statement: concealing property, or obtaining money or property by fraud in
                             —



       connection with a bankruptcy case can result in fines up to S500,000 or imprisonment for up to 20 years, or both.
       18 U.S.C. § 152, 1341, 1519, and 3571.

       I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
       and correct.

       I declare under penalty of perjury that the foregoing is true and correct.

 executed on                 April 3, 2020

 Is! Monroe Nash                                                                  Monroe Nash
 Signature of individual signing on behalf of the debtor                          Printed name

 Position or relationship to debtor                  Manager

Are additional pages to Statement of Financial Affairs for Nan-Individuals Filing for Bankruptcy (Official Form 207) attached?
• No
ID   Yes




Official Form 207                                           Statement of Financial AffaIrs for Non-Individuals FIling for Bankruptcy                                    page?
Software copyright     Ccl   1996.2019 Best   case, LLC ww,bestcaso corn
                                                       -
                                                                                                                                                           Best Case Bankruptcy
           Case 20-20875-CMB                              Doc 12     Filed 04/03/20 Entered 04/03/20 14:06:00              Desc Main
                                                                   Document      Page 19 of 23

                                                      IN THE UNITED STATES BANKRUPTCY COURT
                                                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                                                             :       Bankruptcy No. 20-20875
              Nash Building Company
                                                                                            Chapter 7

                                                                       Debtor

              Nash Building Company
 Movant                                                                             :       Related to Document No. I



                                                V.


 No Respondent



                                                 NOTICE REGARDING FILING OF MAILING MATRIX

             In accordance with Local Bankruptcy Rule 1007-1(e) 1,                      RobertO Lampl 19809   ,counsel for the debtor(s) in the
above-captioned case, hereby certify that the following list of creditors’ names and addresses was uploaded through the
creditor maintenance option in CM/ECF to the above-captioned case.



                                                                   By: !sI RobertO Lampl
                                                                        Signature
                                                                       RobertO Lampl 19809
                                                                       Typed Name
                                                                       Benedum Trees Building
                                                                       223 Fourth Avenue, 4th Floor
                                                                       Pittsburgh, PA 15222
                                                                       Address
                                                                       412-392-0330 Fax:412-392-0335
                                                                       Phone No.
                                                                       19809 PA
                                                                       List Bar I.D. and State of Admission




PAWB Local Form 29(07/13)
Soflwart Copyright (c) 1996.2019 Best Cost LLC www.beslcasc.com
                                            -                                                                                 Best Case Bsnkmptcy
                 Case 20-20875-CMB                              Doc 12         Filed 04/03/20 Entered 04/03/20 14:06:00                  Desc Main
                                                                             Document      Page 20 of 23
B2030 (Form 2030) (12/15)
                                                                       United States Bankruptcy Court
                                                                             Western District of Pennsylvania
     In re        Nash Building Company                                                                             Case No.    20-20875
                                                                                           Debtor(s)                Chapter     7

                                 DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
         Pursuant to II U S.C. § 329(a) and Fed. Bankr. P.2016(b), I certify that lam the attorney for the above named debtor(s) and that
         compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
         be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy ease is as follows:
                  For legal services, I have agreed to accept_______________________________________            $                 5,000.00
                  Prior to the filing of this statement I have received_____________________________            S                 5,000.00
                  Balance Due_________________________________________________________________                  $                      0.00

2,       The source of the compensation paid tome was:
                  • Debtor                D     Other (specify):

3.       The source of compensation to be paid tome is:
                  • Debtor                C     Other (specify):

4.           •   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

             C I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
               copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.           In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

         a.      Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy:
         b.      Preparation and filing of any petition, schedules, statement of affairs and plan which maybe required;
         c.      Representation of the debtor at the meeting of creditors and confirmation hearing. aiid any adjourned hearings thereof;
         d.      Representation of the debtor in adversasy proceedings and other contested bankruptcy matters;
         e.      [Other provisions as needed]
                      Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                      reaffirmation agreements and applications as needed; preparation and filing of motions pursuant toll USC
                      522(f)(2)(A) for avoidance of liens on household goods.

6.           By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                     Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
                     any other adversary proceeding.
                                                                                     CERTIFICATION
       [certify that the foregoing is a complete statement of any agreement or arrangement for payment tome for representation of the debtor(s) in
 this bankruptcy proceeding.

        April 3,2020                                                                       /s/ RobertO Lampl
        Date                                                                               RobertO Lampl 19809
                                                                                           Signature c/Attorney
                                                                                           RobertO Lampl Law Office
                                                                                           Benedum Trees Building
                                                                                           223 Fourth Avenue, 4th Floor
                                                                                           Pittsburgh, PA 15222
                                                                                           412-392-0330 Fax: 412-392-0335
                                                                                           dampl@lampllaw.com
                                                                                           Name of law firm




Software     ccpyn9bt (Cl   1996.2019 Best case, LLC   -   MwI beatcasecom                                                                     Best case Bankruptcy
          Case 20-20875-CMB                           Doc 12           Filed 04/03/20 Entered 04/03/20 14:06:00          Desc Main
                                                                     Document      Page 21 of 23




                                                               United States Bankruptcy Court
                                                                     Western District of Pennsylvania
 In re      Nash Building Company                                                                       Case No.   20-20875
                                                                                   Debtor(s)            Chapter    7




                                              VERIFICATION OF CREDITOR MATRIX


I, the Manager of the corporation named as the debtor in this case, hereby verib’ that the attached list of creditors is true and correct to

the best of my knowledge.




Date:        April 3, 2020                                                Is! Monroe Nash
                                                                          Monroe Nash/Manager
                                                                          Signer/Title




Software Copyright (c) I 996-2019 Best Case. LLC www bestease corn
                                               -
                                                                                                                              Best Case Bankruptcy
Case 20-20875-CMB   Doc 12     Filed 04/03/20 Entered 04/03/20 14:06:00   Desc Main
                             Document      Page 22 of 23



                    Internal Revenue Service
                    P0 Box 7346
                    Philadelphia, PA 19101

                    Kenyon Roofing
                    608 Ohio River Blvd
                    Avalon, PA 15202

                    Knickerbocker, Russell
                    4759 Campbells Run Road
                    Pittsburgh, PA 15206

                    Liberty Mutual Insurance
                    175 Berkeley Street
                    Boston, MA 02116

                    Monroe Nash
                    301 Kenney Drive
                    Sewickley, PA 15143

                    Occupational Safety & Health Rev. Comm.
                    1120 20th Street, N.W. Ninth Floor
                    Washington, DC 20036—3457

                    Pennsylvania Department of Revenue
                    Department 280946
                    Harrisburg, PA 17128

                    Robert H. Wyche
                    300 Liberty Avenue, Apt. 1520
                    Pittsburgh, PA 15222

                    Sewickley Construction Products
                    102 Turkeyfoot Road
                    Sewickley, PA 15143

                    Sherwin Williams
                    101 W. Prospect Ave. N.W.
                    Cleveland, OH 44115

                    Wells Fargo
                    420 Montgomery Street
                    San Francisco, CA 94101—4000
           Case 20-20875-CMB                         Doc 12         Filed 04/03/20 Entered 04/03/20 14:06:00          Desc Main
                                                                  Document      Page 23 of 23



                                                             United States Bankruptcy Court
                                                                  Western District of Pennsylvania
  In re      Nash Building Company                                                                   Case No.   20-20875
                                                                                Debtor(s)            Chapter    7




                                          CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Nash Building Company in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporations(s) equity interests, or states that there are no entities to report under FRBP 7007.1:



• None [Check applicable]




 April 3, 2020                                                      Is! RobertO Lampl
 Date                                                                Robert 0 Lampl 19809
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Nash Building Company
                                                                     RobertO Lampi Law Office
                                                                     Benedum Trees Building
                                                                     223 Fourth Avenue, 4th Floor
                                                                     Pittsburgh, PA 15222
                                                                    412-392-0330 Fax:412-392-0335
                                                                     rlampl@lampllaw.com




Software Copydght (c) 1996.2019 Best case, LLC .ww.bo,tca,o.com                                                            Best Case Bankruptcy
